Citation Nr: 1632435	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-10 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for left shoulder osteoarthritis.

2. Entitlement to a disability rating in excess of 30 percent for dysthymic disorder to include obsessive compulsive disorder (OCD).

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A June 2011 rating decision confirmed and continued the previous assignment of a 20 percent disability rating for left shoulder osteoarthritis. A November 2012 rating decision awarded a 30 percent disability rating for dysthymic disorder to include obsessive compulsive disorder. Finally, a January 2015 denied the Veteran's claim for entitlement to service connection for sleep apnea. 

In May 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding the increased rating claims. A transcript of that hearing has been associated with the record.

The issue of entitlement to service connection for bilateral hearing loss was raised by the Veteran in a June 2016 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1. At its most severe, the Veteran's non-dominant left shoulder disability did not cause limitation of motion to 25 degrees from the side. 

2. Throughout the entire rating period on appeal, the Veteran's dysthymic disorder to include OCD presented with reduced concentration and productivity, flattened affect, difficulty in understanding simple and complex commands, impaired short-term memory, disturbances of motivation and mood, and difficulty in maintaining effective work and social relationships. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for the Veteran's left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5203, 5003 (2015).

2. The criteria for a disability rating of 50 percent, but no higher, for dysthymic disorder to include OCD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In letters dated January 2009 and August 2012, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA and private treatment records. The Veteran was also provided with relevant VA examinations in January 2009, November 2010, October 2012, and January 2014. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran was also afforded a Travel Board hearing in May 2016, during which the Veteran and his representative presented oral arguments in support of his claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and 
(2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and asked the Veteran specific questions concerning the present level of his claimed disabilities. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015). 

Accordingly, the Board finds that VA satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Increased Rating Claims

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board will now address each claim in turn. Before doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Left Shoulder Osteoarthritis 

The Veteran is seeking entitlement to a disability rating in excess of 20 percent for left shoulder osteoarthritis. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination. Only one hand shall be considered dominant. The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69  (2015). In this case, the Veteran's left upper extremity, including his left shoulder, has been found to be his minor or non-dominant extremity for purposes of evaluation.

The Veteran is currently rated under Diagnostic Code 5201, which provides a 20 percent evaluation for limitation of motion of the major arm at the shoulder if it is limited to shoulder level, 20 percent if motion is limited midway between the side and shoulder level, and 30 percent if motion is limited to 25 degrees from the side. See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

However, other alternatively applicable Diagnostic Codes include 5200, 5202, 5203, and 5003. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 20 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head. A 30 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 40 percent when unfavorable, with abduction limited to 25 degrees from side. See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2015).

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity, and a 20 percent evaluation with a marked deformity. A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 20 percent rating is warranted for frequent episodes and guarding of all arm movements. Impairment of the major humerus is rated at 40 percent if there is a fibrous union, 50 percent if there is nonunion or false flail joint, and 70 percent if there is loss the head of humerus, with flail shoulder. See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).

Diagnostic Code 5203 provides a 10 percent evaluation for malunion of the clavicle or scapula or nonunion without loose movement. A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula. See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).

Finally, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here is the right knee. However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. In this case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).
If limitation of motion is absent, and there is X-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) A 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted. Id.

Notes (1) and (2) under Diagnostic Code 5003 provides the following. Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2). 

At the outset, the Board notes that the Veteran has been awarded a 20 percent disability rating for left shoulder osteoarthritis. As such, the evidence of record will not be evaluated against the rating criteria for Diagnostic Codes 5003 or 5203, as these Codes offer a maximum 20 percent disability rating and thus do not afford the Veteran the opportunity for an increased rating for his left shoulder disability.  

VA treatment records dated January 2008 to November 2008 include the Veteran's ongoing reports of bilateral shoulder pain. 

The Veteran underwent VA joints examination in January 2009 and was diagnosed with bilateral shoulder osteoarthritis at that time. During this examination, the Veteran reported the following symptoms: pain upon all shoulder movement, located in the anterior and superior shoulder; the ability to sleep on his left side without aggravating his shoulder pain; associated stiffness and arm weakness; moderate flare-ups occurring every two to three days and lasting for several hours; aggravating factors of prolonged use of upper body and strenuous activities; and the use of daily medication to assist with pain management. The Veteran further reported that he required assistance from his wife while getting dressed, and had a limited ability to assist with household chores. Although the Veteran reported absences from work due to shoulder pain, he indicated this was largely due to his right shoulder disability. The Veteran denied swelling, instability, heat, redness, subluxation, or dislocation at that time. Upon examination, the VA examiner additionally noted the following: tenderness to palpation of the anterior shoulders and acromioclavicular joints; no evidence of effusion, heat, redness, or instability; significant guarding of movement; no evidence of ankylosis or inflammatory arthritis. 

VA treatment records dated February 2009 to June 2011 include the Veteran's ongoing reports of bilateral shoulder pain. In July 2009, the Veteran demonstrated posture with forward head and rounded shoulders. Active range of motion testing for the left shoulder yielded the following results: flexion to 125 degrees, internal rotation to 75 degrees, external rotation to 75 degrees, and abduction to 100 degrees. Passive range of motion testing for the left shoulder yielded the following results: flexion to 140 degrees, internal rotation to 78 degrees, external rotation to 82 degrees, and abduction to 105 degrees. The Veteran's left shoulder shrug and abduction were described as normal. A January 2011 x-ray revealed the following: mild osteoarthritis in the left acromioclavicular joint; a small calcification adjacent to superolateral humeral head, which may indicate calcific tendinitis in rotator cuff; probably small enthesophyte on humeral head; probable bone island in proximal shaft of humerus. In June 2011, the Veteran described his left shoulder pain as continuous, but denied redness or muscle pain.

In October 2010 and November 2010 lay statements, the Veteran reported a worsening of his left shoulder disability. 

The Veteran underwent VA joints examination in November 2010 and was diagnosed with left shoulder osteoarthritis and impingement syndrome at that time. During this examination, the Veteran reported the following symptoms: loss of range of motion; constant posterior left shoulder pain; difficulty with elevation and overhead activities; pain exacerbated with any forward reaching, overhead activities, or elevation of the left upper extremity; stiffness; frequent and spontaneous flare-ups described as sharp, stabbing pains and relieved with time and medications; and the ongoing use of medications to manage his pain. The Veteran did not report the use of a sling or assistive device at that time. However, the Veteran noted that his left shoulder disability affected his ability to work, especially sitting and typing at the computer, and that he had recently missed several days due to shoulder pain. 

Additionally, the Veteran reported that his disability affected all the activities of his daily living, such that he requires assistance with dressing and overhead activities. Upon examination, the VA examiner noted the following: no gross deformity of the shoulder; no ankylosis or inflammatory arthritis; no slings or assistive devices; no evidence of abnormal weighbearing in the left upper extremity; no functional limitations on standing or walking; and tenderness to palpation with guarding in the posterior shoulder. Range of motion testing yielded the following results: active forward flexion to 30 degrees, with pain beginning at 30 degrees; active abduction to 30 degrees, with pain beginning at 30 degrees; active external rotation to 60 degrees, with pain beginning at 60 degrees; active internal rotation was 0 degrees with pain at attempted internal rotation at 0 degrees. On repetitive range of motion testing, no limitations due to fatigue, weakness, or incoordination were noted, and range of motion values were unchanged from baseline testing. There were positive
impingement signs present in the left shoulder.

VA treatment records dated July 2011 to December 2014 include the Veteran's 
ongoing reports of bilateral shoulder pain, typically rated between a 4 to 7 out of 10. The Veteran reported the use of physical therapy and medication to assist with managing his symptoms, and denied redness or muscle pain. 

The Veteran underwent VA shoulder and arm examination in January 2014, during which he was diagnosed with left shoulder osteoarthritis. During this examination, the Veteran reported worsening and deep pain, characterized as a stabbing; pain at a 3 out of 10 during rest, and a 7 to 8 out of 10 with activity; mild improvement with physical therapy; the use of medications to assist with managing his pain; and no use of assistive devices. Flare-ups were reported as impacting the functioning of the shoulder, such that the Veteran described acute increased in his symptoms approximately twice a month. During these times, the Veteran's pain level increased without relation to activity, and improved with medication over 3 to 4 days. Initial range of motion testing yielded the following results: flexion to 50 degrees, with painful motion beginning at 35 degrees; abduction to 60 degrees, with painful motion beginning at 50 degrees. Repetitive use testing yielded the following results: flexion ending at 50 degrees; abduction ending at 60 degrees. No additional limitations in the range of motion were noted upon repetitive use testing. Additional functional losses were indicated, including less movement than normal and pain on movement. The VA examiner also noted localized tenderness or pain on palpation and guarding of the shoulder. Normal strength was noted for shoulder abduction and forward flexion. No ankylosis of the shoulder joint was reported. Several tests for rotator cuff conditions yielded positive results. There was no history of mechanical symptoms or recurrent subluxation. The examiner opined that the Veteran's disability could impact his ability to work, as his shoulder pain is aggravated upon use of a computer keyboard, requiring frequent breaks. 

VA treatment records dated January 2015 to April 2016 include the Veteran's ongoing reports of constant and chronic bilateral shoulder pain, typically rated between a 6 to 8 out of 10. The Veteran reported the use of physical therapy, medication, and a TENS unit to assist with managing his symptoms.  

The Veteran testified during a videoconference hearing in May 2016. At that time, the Veteran indicated that he was unable to move his shoulder more than a few inches without experiencing pain, located near the top of the shoulder and rated as an 8 out of 10. The Veteran further indicated that he was unable to raise his arm more than 20 to 25 degrees. As such, the Veteran testified that he was unable to complete certain chores around the house, such as moving items over 15 pounds. The Veteran indicated the use of physical therapy and medication to assist with managing his symptoms. 

In examining the evidence of record, the Board first finds that the Veteran did not suffer from ankylosis of the scapulohumeral articulation or additional impairment of the humerus sufficient for rating under Diagnostic Codes 5200 or 5202 at any time during the appeal period. As such, the Veteran's symptoms are most properly rated against the criteria for Diagnostic Code 5201.

As such, the Veteran may only be granted an increased disability rating if it can be shown that the Veteran's arm experiences limitation of motion to 25 degrees from the side due to his left shoulder disability. In examining the evidence of record, the Board finds that it does not. At its most limited, the Veteran's left shoulder presented with active forward flexion to 30 degrees, with pain beginning at 30 degrees; active abduction to 30 degrees, with pain beginning at 30 degrees; active external rotation to 60 degrees, with pain beginning at 60 degrees; active internal rotation was 0 degrees with pain at attempted internal rotation at 0 degrees. The results did not vary between active range of motion and repetitive use. Although these results indicate moderate limitation of motion of the Veteran's left shoulder, such considerations most nearly approximate midway limitation between the side and the shoulder, and are not so severely limiting as to restrict the Veteran's range of motion to 25 degrees from the side. 

In making this determination, the Board does not disregard the Veteran's May 2016 testimony that he was unable to raise his arm more than 25 degrees. However, the Board finds that this assertion is contradicted by the medical evidence of record. Further, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to qualify his symptoms per the ratings criteria. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). Accordingly, the Board finds that an increased disability rating is not warranted for the Veteran's left shoulder disability at this time. 

Additionally, the Board has also considered whether staged ratings are appropriate in this case. However, the Board finds that the Veteran's symptoms were consistent with the assigned rating for the entire period on appeal. The record does not indicate any fluctuation in the Veteran's symptoms sufficient to justify an increased rating at any time, and those symptoms warranting a higher rating are not indicated in the available evidence. Accordingly, staged ratings are not warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2009).
 


Dysthymic Disorder

The Board now turns to the Veteran's claim for entitlement to a disability rating in excess of 30 percent for dysthymic disorder to include OCD.

Here, the Veteran's service-connected depressive disorder has been rated under Diagnostic Code 9433, which provides the following:

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130 (2015).

The Board notes that in examining the evidence of record, the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), has set forth that a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47. A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

VA treatment records dated May 2011 to December 2014 indicate the Veteran's ongoing participation in psychotherapy and the use of multiple medications to manage his psychiatric symptoms. During this time, the Veteran reported such symptoms as depression, anxiety, reduced concentration, passive suicidal thoughts, and short-term memory impairment. The Veteran reported consistently positive familial relationships. Upon examination, the Veteran typically presented as follows: good grooming and hygiene; no psychomotor agitation or retardation; cooperative and able to maintain good eye contact; speech that was regular in rate, volume, and rhythm; euthymic mood; restricted affect; logical and goal-directed thought process; intact thought content; denied perception; fair judgment and insight. His motivation was most commonly described as fair. In January 2013, the Veteran was assigned a GAF score of 55. In April 2014, the Veteran denied auditory hallucinations and indicated a decrease in panic attacks.

In an August 2012 lay statement, the Veteran indicated a worsening of his psychiatric disability, such that he had sought additional treatment with a medical provider and was prescribed an additional medication at that time. In discussing the symptoms of his disability, the Veteran identified the following: long crying spells; uncontrolled sadness; lack of joy in activities he used to enjoy; suicidal thoughts; feelings of hopelessness and worthlessness; no interest in life. The Veteran further indicated an increase in his OCD behaviors, to include: a need to align objects in a specific way; inappropriate sexual thoughts; troublesome blasphemous thoughts; repetition of thoughts of violent images; needing bites of food to be the exact same size; rhythmic tapping; needing to rub things repeatedly; needing to count; needing to keep items in a certain order. 

The Veteran underwent VA psychiatric examination in October 2012, and was diagnosed with dysthymic disorder and OCD at that time. During this examination, the Veteran reported the following: good relationships with his wife and children; steady employment with some difficulty concentrating at work; decreased interest in previously enjoyed activities, such as fishing; recent crying spells unrelated to specific events; no homicidal ideations, drug abuse, or acts of domestic violence or physical aggression, but was contradictory regarding possible suicidal ideations; depression and anxiety; interrupted sleep patterns; compulsive rhythmic tapping and nervousness if he is unable to engage in this behavior; and obsessional sexual thoughts. Upon examination, the Veteran presented as follows: good grooming and hygiene; no psychomotor agitation or retardation; cooperative and able to maintain good eye contact; speech that was regular in rate, volume, and rhythm; euthymic mood; restricted affect; logical and goal-directed thought process; intact thought content; denied perception; fair judgment and insight. Accordingly, the examiner noted the following symptoms of the Veteran's psychiatric disability: depressed mood; anxiety; chronic sleep impairment. As such, the Veteran continued to manage his symptoms with psychiatric counseling and medications. 

In an April 2013 lay statement, the Veteran reported uncontrollable depression with daily crying spells; difficulty with concentration, leading to an inability to meet expected goals; somber and brooding moods; an inability to relate to others at work; panic attacks; irritability; and difficulty sleeping. As such, the Veteran was using four prescription medications and participation in psychotherapy to assist with managing his symptoms. 

In a February 2014 lay statement, the Veteran reported a recent GAF score of 60 and the use of several medications to assist with managing his symptoms. The Veteran also reported the following: ongoing panic attacks; violent behavior under feelings of pressure; daily crying spells; sleep disturbances; an inability to concentrate that caused the Veteran to lose his job; and possible auditory hallucinations. 

VA treatment records dated January 2015 to April 2016 indicate the Veteran's ongoing participation in psychotherapy and the use of multiple medications to manage his symptoms. During this time, the Veteran experienced a number of symptoms, including: depression; crying spells; social isolation; passive suicidal ideations; pessimism and hopelessness; and occasional auditory hallucinations. The Veteran typically rated his mood at a 4 to 6 out of 10. Upon examination, the Veteran typically presented as follows: good grooming and hygiene; no psychomotor agitation or retardation; cooperative and able to maintain good eye contact; speech that was regular in rate, volume, and rhythm; euthymic mood; restricted affect; logical and goal-directed thought process; intact thought content; auditory hallucinations at night, absent command hallucinations; denied perception; fair judgment and insight.

The Veteran testified during a videoconference hearing in May 2016. At that time, the Veteran reported that his psychiatric disability had interfered with his employment, such that he was unable to understand simple tasks and instructions, experienced lapses in short-term memory, and had difficulty with concentration and learning new tasks. As a result, the Veteran had received several reprimands at work. Further, the Veteran reported good relationship with his family, but minimal outside socialization, a decreased interest in previously enjoyed activities, lack of motivation, and sleep disturbances. The Veteran indicated monthly treatment with a psychiatrist and psychologist to assist with managing his symptoms, and the continued use of multiple medications. 

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that the Veteran's psychiatric disability is productive of occupational and social impairment with reduced reliability and productivity. Throughout the entire rating period on appeal, the Veteran presented with such symptoms as a  flattened affect and disturbances of motivation and mood, including depression, anxiety, and frequent crying spells. These symptoms are of such severity as to necessitate treatment from a psychiatrist and a psychologist, and through the daily use of multiple medications. Further, the Veteran experienced reduced concentration and productivity, difficulty in understanding simple and complex commands and impaired short-term memory, leading to frequent discipline at work. The Veteran's professional success was further impaired by his inability to maintain effective social relationships. Instead, the Veteran reported positive, long-term relationships only with his immediate family members. As such, the Veteran has repeatedly received a GAF score indicative of moderate psychiatric symptoms.

The Board has further considered whether a higher evaluation is warranted. In doing so, the Board acknowledges that the Veteran presents with several symptoms included in the criteria for a 70 percent disability rating, including suicidal ideations, obsessional rituals, difficulty in adapting to stressful situations, and an inability to establish and maintain effective relationships. However, these symptoms are not of sufficient severity as to justify a 70 percent disability rating. The Veteran's reported suicidal ideations have always been classified as passive, such that the Veteran lacks the plan or intent to commit the act. While the Veteran indicated that he frequently engages in obsessional rituals, the evidence does not demonstrate that such rituals commonly interfere with the Veteran's capacity to conduct routine activities. Although the Veteran has noted some difficulty in adapting to stressful situations, the evidence does not convey that such difficulty causes significant occupational or social impairment. Finally, although the Veteran struggles to maintain effective social relationships, his familial relationships remain positive and stable. Additionally, the Veteran's behavior has been observed by multiple VA examiners and physicians. Upon observation, the Veteran has always presented with normal speech patterns, good grooming and hygiene, and a logical thought process. 

The Board does not disregard the Veteran's February 2014 lay statement in which he challenges the adequacy of the October 2012 VA examination. However, the Board finds this examination to be adequate for rating purposes, as it is based upon a thorough and comprehensive medical examination including a review of the Veteran's entire claims file, fully documents the Veteran's reported symptoms, and provides sufficient information to evaluate the Veteran's current level of disability. See Barr, 21 Vet. App. at 312. 

Given the above, the Board finds that the Veteran's psychiatric disability was productive of no more than occupational and social impairment with reduced reliability and productivity throughout the rating period on appeal. Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood are not more nearly approximated. See 38 C.F.R. §§ 4.7, 4.130 (2015). Thus, the Veteran's symptoms warrant a 50 percent disability rating at this time.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for either of the above claims. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits of the Director of Compensation Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Id. at 118-19.

With regard to the Veteran's left shoulder claim, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran's primary symptoms during the rating period on appeal were chronic shoulder pain and moderate limitation of movement. These symptoms have been properly accounted for, and the criteria for the assigned disability ratings assigned herein more than reasonably describe the Veteran's disability levels and symptomatology. As such, the schedular evaluation is adequate, and no referral is required.

The Board similarly finds that the Veteran's psychiatric disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran's service-connected dysthymic disorder to include OCD is evaluated as a psychiatric disability, the criteria of which specifically contemplates the level of occupational and social impairment caused by this disability. Thun, 22 Vet App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9433. During the periods on the appeal, the Veteran's disability was manifested by such symptoms as depression, panic, restricted affect, diminished interest, impaired concentration, and difficulty in establishing and maintaining effective social relationships. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned. Of note, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Here, the Board finds the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluation is adequate and no referral is required. See 38 C.F.R. § 4.130, Diagnostic Code 9434; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Here, service connection is currently in effect for mechanical lower back pain, right shoulder osteoarthritis, dysthymic disorder to include OCD, left shoulder osteoarthritis, bilateral shoulder arthritis, retropatellar pain syndrome of the left and right knees, and allergic rhinitis. In this case, the evidence of record does not indicate any effect caused by a combination of the service-connected disabilities that is not already specifically contemplated by the individually assigned ratings. As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.


ORDER

Entitlement to a disability rating in excess of 20 percent for a left shoulder disability is denied.

Entitlement to a disability rating of 50 percent for dysthymic disorder to include OCD is granted.


REMAND

The Veteran is also seeking entitlement to service connection for sleep apnea. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim. 

This claim was denied in a January 2015 rating decision. The Veteran filed a timely Notice of Disagreement in March 2015. See 38 C.F.R. § 20.201 (2015); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). However, the RO has not yet issued a Statement of the Case (SOC) addressing this claim. Accordingly, a remand is required such that requisite SOC may be issued at this time. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to service connection for sleep apnea. If the benefit sought is not granted, issue a Statement of the Case. The Veteran should be advised that a timely substantive appeal must be filed to vest the Board with jurisdiction over the issue. 38 C.F.R. § 20.202 (2015). If the Veteran perfects an appeal, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


